DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 5 May 2021 have been fully considered.
Attached to this office action, Examiner has provided evidence in Stack Overflow that iframes as taught in Verma contain selectable links.  Furthermore, Examiner’s own experience building webpages has led to this knowledge that iframes contain selectable links that operate just as any other link.
Regarding the rejections under section 103, Applicant’s arguments are moot in view of the new grounds of rejection.  Cone is used in place of Verma, as Cone teaches that the preview is from data stored at the search engine, instead of a webpage retrieved from an external webserver as in Verma.  However, Verma is still applicable art with respect to its teachings regarding iframes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-9, 13-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrilovich et al., US 9,754,036 B1 (hereinafter “Gabrilovich”), in view of Hopfe et al., WO 2016/150959 A1 (hereinafter “Hopfe”), and Cone et al., US 2006/0026147 A1 (hereinafter “Cone”).

As per claim 1, Gabrilovich teaches:
receiving a user-specific data item associated with a user identifier (Gabrilovich 4:62-65, “obtain topic information from the classifier 120 that indicates that the user 102 is classified as having interests in the topic ‘CATS’ of ‘0.7,’ the topic ‘DOGS’ of ‘0.9,’ and the topic ‘BIRDS’ of ‘0.2,’”; 7:28-38, “The classifier 120 may obtain the user information from a user information database 130. The user information database 130 may store information about users. For example, the user information database 130 may store user information for multiple users where each user is associated with a particular set of user information. The user information database 130 may receive an identification of a ; 
receiving a search query (Gabrilovich 4:59-60, “the search engine 110 may receive a search query 104 of “PET FOOD” from the user”); 
communicating the user-specific data item and the search query from the search engine to a customizable landing-page website (Gabrilovich 5:15-22, “the search engine 110 may generate a hyperlink of ‘www.example.com/buy? cats=0.7& dogs=0.9&birds=0.2’ for a webpage that is responsive to the search query where ‘cats=0.7& dogs=0.9&birds=0.2’ in the generated hyperlink may encode that the user 102 is classified as having an interest in the topic ‘CATS’ of ‘0.7,’ an interest in the topic ‘DOGS’ of ‘0.9,’ and an interest in the topic ‘BIRDS’ of ‘0.2.’”), wherein a customized landing page is generated by the customizable landing-page website in response to the communication of the user-specific data item and the search query (Gabrilovich 7:56-63, “For example, if the external website 140 is accessed with a reference that links to a webpage for selling pet food and the reference encodes that the user 102 is likely interested in the topic ‘DOGS,’ the external website 140 may determine that the user 102 is likely interested in the topic ‘DOGS’ based on the reference and provide the user 102 a webpage 142 that is specialized for the topic ‘DOGS.’”).

Gabrilovich, however, does not teach:
wherein the customized landing page is received by the search engine from the customizable landing-page website.

The analogous and compatible art of Hopfe, however, teaches sending customized landing pages to a search engine for inclusion in search results generated after receiving a search query from the search engine (Hopfe ¶¶ 0015, 0029, 0034).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gabrilovich by those of Hopfe to send the landing page generated by the external website of Gabilovich back to the search engine as taught by Hopfe in order to include the landing page information in search results generated by the search engine.

Neither Gabrilovich nor Hopfe, however, teach:
presenting a preview of the customized landing page at the search engine; 

The analogous and compatible art of Cone, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result (Cone ¶ 0114)
 
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cone with those of Gabrilovich to present a preview as in Cone of the webpage generated by the website using the generated URL of Gabrilovich as sent to search engine by Hopfe and then cached as in Cone, in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 2, the rejection of claim 1 is incorporated, and Gabrilovich further teaches:
 wherein the search engine comprises an Internet web crawler for identifying websites having information related to search queries (Gabrilovich 11:28-31), where the search engine determines websites relevant to a query, and the customizable landing-page website is an e-commerce marketplace website indexing goods or services provided by a seller, and wherein the user is a candidate buyer of the goods or services (Gabrilovich 7:63-65), where, e.g., the website sells pet food.
As per claim 6, the rejection of claim 1 is incorporated, and Gabrilovich further teaches:
wherein a user-specific element associated with the landing-page link of the customized landing page comprises a subcategory of the search query, the subcategory determined based on the user-specific data item (Gabrilovich 7:56-65, “For example, if the external website 140 is accessed with a reference that links to a webpage for selling pet food and the reference encodes that the user 102 is likely interested in the topic ‘DOGS,’ the external website 140 may determine that the user 102 is likely interested in the topic ‘DOGS’ based on the reference and provide the user 102 a webpage 142 that is specialized for the topic ‘DOGS.’  In the example, the webpage 142 specialized for the topic “DOGS” may list pet food available for sale with dog food near the top of the list.”).


As per claim 7, Gabrilovich teaches:
communicate a search query and a user identifier from a search engine to a customizable landing-page website (Gabrilovich 5:15-22, “the search engine 110 may generate a hyperlink of ‘www.example.com/buy? cats=0.7& dogs=0.9&birds=0.2’ for a webpage that is responsive to the search query where ‘cats=0.7& dogs=0.9&birds=0.2’ in the generated hyperlink may encode that the user 102 is classified as having an interest in the topic ‘CATS’ of ‘0.7,’ an interest in the topic ‘DOGS’ of ‘0.9,’ and an interest in the topic ‘BIRDS’ of ‘0.2.’”), wherein the customizable landing-page website generates a customized landing page (Gabrilovich 7:56-63, “For example, if the external website 140 is accessed with a reference that links to a webpage for selling pet food and the reference encodes that the user 102 is likely interested in the topic ‘DOGS,’ the external website 140 may determine that the user 102 is likely interested in the topic ‘DOGS’ based on the reference and provide the user 102 a webpage 142 that is specialized for the topic ‘DOGS.’”).


wherein the customized landing page is received by the search engine from the customizable landing-page website.

The analogous and compatible art of Hopfe, however, teaches sending customized landing pages to a search engine for inclusion in search results generated after receiving a search query from the search engine (Hopfe ¶¶ 0015, 0029, 0034).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gabrilovich by those of Hopfe to send the landing page generated by the external website of Gabilovich back to the search engine as taught by Hopfe in order to include the landing page information in search results generated by the search engine.

Neither Gabrilovich nor Hopfe, however, teach:
presenting a preview of the customized landing page at the search engine; 

The analogous and compatible art of Cone, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result (Cone ¶ 0114)
 
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cone with those of Gabrilovich to present a preview as in Cone of the webpage generated by the website using the generated URL of Gabrilovich as sent to search engine by Hopfe and then cached as in Cone, in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 8, the rejection of claim 7 is incorporated, and Gabrilovich further teaches:
wherein the customizable landing-page website is an e-commerce marketplace website indexing goods or services provided by a seller, and wherein the user is a candidate buyer of the goods or services (Gabrilovich 7:63-65), where, e.g., the website sells pet food.

As per claim 9, the rejection of claim 7 is incorporated, and Gabrilovich further teaches:
wherein the customized landing page comprises a user-specific element associated with the landing-page link (Gabrilovich 7:56-65), where the website is customized based on the specific user.

As per claim 13, the rejection of claim 7 is incorporated, and Gabrilovich further teaches:
 wherein a user-specific element associated with the landing-page link comprises a subcategory of the search query, the subcategory determined based on a user-specific data item associated with the user identifier (Gabrilovich 7:56-65, “For example, if the external website 140 is accessed with a reference that links to a webpage for selling pet food and the reference encodes that the user 102 is likely interested in the topic ‘DOGS,’ the external website 140 may determine that the user 102 is likely interested in the topic ‘DOGS’ based on the reference and provide the user 102 a webpage 142 that is specialized for the topic ‘DOGS.’  In the example, the webpage 142 specialized for the topic “DOGS” may list pet food available for sale with dog food near the top of the list.”).

As per claim 14, the rejection of claim 13 is incorporated, and Gabrilovich further teaches:
wherein the user-specific data item comprises metadata determined from previous interactions with the search engine by the user (Gabrilovich 6:60-64) or from previous interactions with the landing-page website by the user (Gabrilovich 8:35-55).

As per claim 15, Gabrilovich teaches:
receiving a search query and a user identifier at a customizable landing-page website from a search engine (Gabrilovich 5:42-49, “For example, if the external website 140 is accessed with a hyperlink that includes ‘userid=537180,’ the external website 140 may provide ‘userid=537180’ to the search engine 110 and receive information indicating that the user is classified as having an interest in the topic ‘CATS’ of ‘0.7,’ an interest in the topic ‘DOGS’ of ‘0.9,’ and an interest in the topic ‘BIRDS’ of ‘0.2.’”); and
generating a customized landing page based on the search query and a user-specific data item associated with the user identifier (Gabrilovich 7:56-65, “For example, if the external website 140 is accessed with a reference that links to a webpage for selling pet food and the reference encodes that the user 102 is likely interested in the topic ‘DOGS,’ the external website 140 may determine that the user 102 is likely interested in the topic ‘DOGS’ based on the reference and provide the user 102 a webpage 142 that is specialized for the topic ‘DOGS.’  In the example, the webpage 142 specialized for the topic ‘DOGS’ may list pet food available for sale with dog food near the top of the list.”), where the listing of dog food is the landing-page link.

Gabrilovich, however, does not teach:
communicating the customized landing page from the customizable landing-page website to the search engine.

The analogous and compatible art of Hopfe, however, teaches sending customized landing pages to a search engine for inclusion in search results generated after receiving a search query from the search engine (Hopfe ¶¶ 0015, 0029, 0034).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Gabrilovich by those of Hopfe to send the landing page generated by the external website of Gabilovich back to the search engine as taught by Hopfe in order to include the landing page information in search results generated by the search engine.

Neither Gabrilovich nor Hopfe, however, teach:
wherein based on the communication, a preview of the customized landing page is presented at the search engine.

The analogous and compatible art of Cone, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result (Cone ¶ 0114)
 
It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Cone with those of Gabrilovich to present a preview as in Cone of the webpage generated by the website using the generated URL of Gabrilovich as sent to search engine by Hopfe and then cached as in Cone, in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 16, the rejection of claim 15 is incorporated, and Gabrilovich further teaches:
wherein a user-specific element associated with the landing-page link comprises a subcategory of the search query, the subcategory determined based on the user-specific data item associated with the user identifier (Gabrilovich 7:56-65, “For example, if the external website 140 is accessed with a reference that links to a webpage for selling pet food and the reference encodes that .

As per claim 18, the rejection of claim 15 is incorporated, and Gabrilovich further teaches:
a customized landing-page website that is an e-commerce marketplace website (Gabrilovich 7:63-65), where, e.g., the website sells pet food, and wherein the user is a candidate buyer of the goods or services executing the search query at the search engine that comprises an Internet web crawler for identifying websites having information related to search queries (Gabrilovich 11:28-31), where the search engine determines websites relevant to a query.

Gabrilovich, however, does not teach:
wherein the selection of the landing-page link is selected within a preview pane comprising the preview at the search engine, wherein the preview pane comprises one or more goods or services associated with the customized landing-page website.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, (Verma 15:4-18), where official notice is taken that the webpage displayed in the described iframe can be interacted with in the same manner as if it were displayed as a standalone webpage such that links contained therein are selectable.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the 

As per claim 19, the rejection of claim 15 is incorporated, and Gabrilovich further teaches:
wherein the user-specific data item comprises metadata determined from previous interactions with the search engine by a user (Gabrilovich 6:60-64) or from previous interactions with a customizable landing-page website associated with the customized landing page by the user (Gabrilovich 8:35-55).

As per claim 20, the rejection of claim 15 is incorporated, and Gabrilovich further teaches:
further comprising performing a clustering analysis on the metadata to identify the user-specific data item (Gabrilovich 7:39-52), where the machine learning and neural network is the claimed clustering analysis.


Claims 3-5, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabrilovich et al., US 9,754,036 B1 (hereinafter “Gabrilovich”), in view of Hopfe et al., WO 2016/150959 A1 (hereinafter “Hopfe”), and Cone et al., US 2006/0026147 A1 (hereinafter “Cone”), and further in view of Verma, US 7,801,885 B1 (hereinafter “Verma”).

As per claim 3, the rejection of claim 1 is incorporated, but Gabrilovich does not teach:
wherein the preview of the customized landing page is presented in a preview pane of the search engine.



It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 4, the rejection of claim 2 is incorporated, but Gabrilovich does not teach:
wherein the preview of the customized landing page comprises a first portion of the customized landing page, and in response to a user input, the preview of the customized landing page comprises a second portion of the customized landing page, the second portion different than the first portion.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, (Verma 15:4-18), where official notice is taken that the iframe described can be scrollable to present different portions of a webpage, where scrolling is input as claimed.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 5, the rejection of claim 1 is incorporated, but Gabrilovich does not teach:
wherein the selection of the landing-page link is received within the preview pane.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, (Verma 15:4-18), where official notice is taken that the webpage displayed in the described iframe can be interacted with in the same manner as if it were displayed as a standalone webpage such that links contained therein are selectable.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 10, the rejection of claim 7 is incorporated, but Gabrilovich does not teach:
receiving, at the preview, a selection of a landing-page link provided by the customized landing page; and
communicating an indication that the landing-page link of the customized landing page has been selected, wherein a user associated with the user identifier is navigated from the search engine to a webpage associated with the selected landing-page link based on the selection, and wherein the preview of the customized landing page is presented in a preview pane of the search engine.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, where an iframe is a pane as 

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 11, the rejection of claim 10 is incorporated, but Gabrilovich does not teach:
wherein the preview of the customized landing page comprises a first portion of the customized landing page, and in response to a user input, the preview of the customized landing page comprises a second portion of the customized landing page, the second portion different than the first portion.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, (Verma 15:4-18), where official notice is taken that the iframe described can be scrollable to present different portions of a webpage, where scrolling is input as claimed.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 12, the rejection of claim 11 is incorporated, but Gabrilovich does not teach:
wherein the selection of the landing-page link is received within the preview pane when the preview of the customized landing page comprises the second portion.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, (Verma 15:4-18), where official notice is taken that the webpage displayed in the described iframe can be interacted with in the same manner as if it were displayed as a standalone webpage such that links contained therein are selectable.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

As per claim 17, the rejection of claim 15 is incorporated, but Gabrilovich does not teach:
wherein the customized landing page comprises a landing-page link, and the method further comprises presenting a webpage associated with the landing-page link based on receiving an indication that the landing-page link has been selected at the preview presented by the search engine.

The analogous and compatible art of Verma, however, teaches presenting at a search engine a preview of a webpage indicated by a URL of a search result in an iframe, (Verma 15:4-18), where official notice is taken that the webpage displayed in the described iframe can be interacted with in the same manner as if it were displayed as a standalone webpage such that links contained therein are selectable 

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Verma with those of Gabrilovich to present a preview as in Verma of the webpage generated by the website using the generated URL of Gabrilovich in order to allow users to quickly determine the relevancy of website content while searching.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159